ACCEPTED
                                                                              10-20-00287-CV
                                                                    TENTH COURT OF APPEALS
                                                                               WACO, TEXAS
                                                                            1/15/2021 1:22 PM
                                                                             NITA WHITENER
                                                                                       CLERK

                          NO. 10-20-00287-CV

IN RE                       §     IN THE COURT OF APPEALS
                                                     FILED IN
                                                        10th COURT OF APPEALS
                            §                                 WACO, TEXAS
D.O.S. AND E.C.,            §     FOR THE TENTH        DISTRICT
                                                        1/15/2021 1:57:00 PM
                            §                                NITA WHITENER
                                                                 Clerk
RELATORS                    §     AT WACO, TEXAS

            THIRD MOTION FOR EXTENSION OF TIME
              TO FILE INTERVENORS’ RESPONSE

TO THE HONORABLE JUDGE:

      NOW COMES A.L.C. and R.L.V., Intervenors, and file this their

Third Motion for Extension of Time to File Intervenors’ Response.

                            I. Introduction

      A.L.C. and R.L.V., Intervenors, request an extension of time to file

their response. A.L.C. and R.L.V.’s response is due on January 15, 2021.

A.L.C. and R.L.V. request additional time to file their response,

extending the deadline to February 15, 2021.

                      II. Argument & Authorities

      This Motion is filed pursuant to Texas Rules of Appellate Procedure

38.6(d), which allows the Court of Appeals to grant an extension of time

to file a response.

      Since requesting the last extension, three associates have left

counsel for Intervenors’ firm, causing a drastic shift in the remaining

THIRD MOTION FOR EXTENSION OF TIME
TO FILE INTERVENORS’ RESPONSE                                 Page 1 of 5
associates’ caseloads. Certain cases previously unknown to counsel for

Intervenors had issues that had to be addressed immediately. Therefore,

counsel for A.L.C. and R.L.V. requires additional time to prepare the

response currently due on January 15, 2021.

     This extension is sought due to the need for A.L.C. and R.L.V.’s

counsel to have sufficient time to prepare for and draft this response.

Counsel for A.L.C. and R.L.V. is asking for a 31-day extension.

     This is Intervenors’ third request for an extension, which counsel

for Intervenors hopes is granted generously according the 21st

Emergency Order issued by the Supreme Court of Texas on July 31, 2020.

                            III. Conclusion

     A.L.C. and R.L.V., Intervenors, request this Court to grant a 31-day

extension of time to file their Intervenors’ Response to February 15, 2021.

                               IV. Prayer

     WHEREFORE, PREMISES CONSIDERED, A.L.C. and R.L.V.,

Intervenors, request this Court to grant this Third Motion for Extension

of Time to File Intervenors’ Response to February 15, 2021.




THIRD MOTION FOR EXTENSION OF TIME
TO FILE INTERVENORS’ RESPONSE                                  Page 2 of 5
                                  Respectfully submitted

                                  O’NEIL WYSOCKI, P.C.
                                  5323 Spring Valley Road, Suite 150
                                  Dallas, Texas 75254
                                  Tel: (972) 852-8000
                                  Fax: (214) 306-7830

                                  By:/s/ Karri L. Bertrand
                                    KARRI L. BERTRAND
                                    State Bar No. 24084826
                                    Karri@OWLawyers.com
                                    MICHELLE MAY O’NEIL
                                    State Bar No. 13260900
                                    Michelle@OWLawyers.com
                                    Attorneys for Intervenors




                 CERTIFICATE OF CONFERENCE

     I certify that I have conferred with J.D. Foster, Attorney for

Relators, and he is unopposed to Intervenors’ Third Motion for Extension

of Time to File Intervenors’ Response. I certify that I have conferred with

Kellie S. Price, Appellate Attorney for The Department of Family and

Protective Services, and she is opposed to Intervenors’ Third Motion for

Extension of Time to File Intervenors’ Response.

                                        /s/ Karri L. Bertrand
                                        KARRI L. BERTRAND
                                        Attorney for Intervenors


THIRD MOTION FOR EXTENSION OF TIME
TO FILE INTERVENORS’ RESPONSE                                  Page 3 of 5
                       CERTIFICATE OF SERVICE

     I certify that a true copy of Intervenors’ Third Motion for Extension

of Time to File Intervenors’ Response was served on the following parties

or their counsel via e-service on January 15, 2021.

Respondent:             Hon. Jim Chapman
                        County Court at Law No. 1 Judge
                        Ellis County Courthouse
                        109 S. Jackson
                        Waxahachie, Texas 75165
                        ccl1coordinator@co.ellis.tx.us

Real Party in
Interest:               Department of Family and Protective Services

Counsel for             Kellie S. Price
Texas Department        2401 Ridgepoint Drive, Bldg. H-2
of Family and           MC: Y-956
Protective Services:    Austin, Texas 78754
                        Kellie.Price@dfps.state.tx.us

Counsel for
Real Party in
Interest:               Ms. Stacey Auvenshine
                        Stacey.auvenshine@co.ellis.tx.us

Other Party:            Guardian Ad Litem

Counsel for
Other Party:            CASA of Ellis County
                        kim@casaofelliscounty.org
                        jennifer@casaofelliscounty.org
                        courtney@casaofelliscounty.org



THIRD MOTION FOR EXTENSION OF TIME
TO FILE INTERVENORS’ RESPONSE                                 Page 4 of 5
Counsel for
Relators:             Mr. J.D. Foster
                      jdfoster@elliscountylegal.com

Other Party:          Mother of the Child – H.A. (a/k/a H.S.)

Counsel for
Other Party:          Lisa Wyatt
                      Lisalaw08@yahoo.com

Other Party:          Father of the Child – T.S.

Counsel for
Other Party:          Timothy Hardesty
                      thardesty@hardestylawoffice.com


                                 /s/ Karri L. Bertrand
                                 KARRI L. BERTRAND
                                 Attorney for Intervenors




THIRD MOTION FOR EXTENSION OF TIME
TO FILE INTERVENORS’ RESPONSE                                   Page 5 of 5